Citation Nr: 1628463	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  13-03 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury, to include a seizure disorder and a vestibular disorder.

2.  Entitlement to service connection for arthritis, to include the back, left hip, and left knee.

3.  Entitlement to service connection for a left leg disorder other than arthritis, to include as secondary to claimed arthritis.

4.  Entitlement to service connection for residuals of hard impact to the chest and side, to include diverticulosis.


REPRESENTATION

Veteran represented by:	Maryland Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from January 1966 to December 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge on May 12, 2016.   A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.  During the hearing, the record was held open for 60 days.  The Veteran also submitted additional evidence in the form of a January 1989 x-ray report from Garrett County Memorial Hospital and an undated photograph.  In addition, the Veteran submitted a waiver of the AOJ's initial consideration of this evidence.  See 38 C.F.R. § 20.1304(c).

This appeal was processed using the Virtual VA paperless claims file as well as VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The issue of entitlement to service connection for a heart disorder has been raised by the record in a March 2008 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

VA must provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran has not yet been provided with a VA examination in connection with his service connection claim for residuals of a head injury.  The Veteran asserts that he injured his head as a result of a motor vehicle accident that occurred during service.  See May 2016 Board Hearing Transcript (Tr.), page 3.  The Veteran's service treatment records (STRs) reflect that the he was involved in a motor vehicle accident in October 1966.  Two days after the accident, an October 1966 STR stated that the Veteran had had a slight abrasion to his right forehead.  The Veteran stated that he suffered from what he perceived as dizziness as soon as he separated from service.  See Tr., page 4, 20-21.  However, the Veteran reported recently discovering that he suffered from seizures.  See Tr., page 4.  The record does not contain a current diagnosis for a seizure disorder.  However, the Veteran was noted to have vertigo in a March 2009 VA treatment record.  In addition, a June 2012 VA treatment record stated that a labyrinthine disorder needed to be ruled out.  In accordance with the low threshold of McLendon, the Veteran should be afforded a VA examination to determine the nature and etiology of any current vestibular or seizure disorder.

During the March 2016 Board hearing, the Veteran clarified that his service connection claim for arthritis included his back, left knee, and left hip.  See Tr., 16-17.  The Veteran contends that he did not experience any injuries to his back or left leg except for the October 1966 motor vehicle accident.  See Tr., page 23.  The Veteran additionally reported having problems with his back, knee, and hip during service.  See Tr., page 21.  The Veteran has a current diagnosis of multilevel disc disease in the lumbar spine.  See August 2009 VA treatment record.  Although an August 2009 CT scan of the Veteran's hip noted an impression of an unremarkable CT scan, a subsequent December 2010 VA treatment record stated that the Veteran had a history of arthritis of the hip.  The Board also notes that while the record does not show a diagnosis related to the left knee, a July 2011 VA treatment record stated that the Veteran's active problems included osteoarthritis without specifying which joint was included in the diagnosis.  Under these circumstances, the Board finds that a VA examination is warranted to determine whether any current arthritis of the back, left knee, and left hip are related to the October 1966 motor vehicle accident or any other aspect of service.  See McLendon, 20 Vet. App. at 81.

The Veteran reports that he has left leg pain as a result of his arthritis, to include his back.  See Tr., page 7.  The Veteran also reportedly injured his left leg in the October 1966 motor vehicle accident.  See Tr., page 6.  A July 2011 VA treatment record noted that the Veteran's active problems included gout.  It is unclear whether the Veteran's current diagnosis of gout affects his left leg.  A VA examination is necessary to determine if the Veteran has gout or any other left leg disorder other than arthritis.  In addition, the Board lacks sufficient medical evidence to render a decision on the Veteran's theories of direct and secondary service connection.  As such, the Veteran should be provided with a VA examination and medical opinion on remand.   See McLendon, 20 Vet. App. at 81.

The Veteran also contends that he has diverticulosis as a result of the impact on his chest and side that occurred during the October 1966 motor vehicle accident.  See Tr., page 12.  The record shows that the Veteran was diagnosed with diverticulosis after service in January 1989.   See January 1989 Garrett County Memorial Hospital x-ray report.  However, the Veteran indicated that his stomach bothered him for years before the January 1989 testing was conducted.  See Tr. page 13.  The Veteran's March 2016 testimony that his stomach still bothered him reflects that he experiences persistent and recurrent symptoms of the disorder.  The Board finds that the current nature and etiology of the Veteran's claimed diverticulosis is not clear from the evidence of record.  Therefore, a remand for a competent medical examination and opinion is necessary to resolve this matter.  See McLendon, 20 Vet. app. at 81; Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In addition, a March 2008 VA treatment record indicates that the Veteran intended to apply for Social Security Administration (SSA) disability benefits.  In light of the remand, the AOJ should contact the Veteran to clarify whether he has ever applied for SSA benefits and, if applicable, contact the SSA to obtain all records relating to any SSA disability claims filed by him.

The Board also notes that the issue of entitlement to service connection for arthritis, to include the back, left hip, and left knee; and entitlement to service connection for a left leg disorder other than arthritis, to include as secondary to claimed arthritis, are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to determine whether he has ever applied for Social Security Administration benefits and, if applicable, contact the Social Security Administration to obtain all records pertaining to any Social Security disability claims filed by the Veteran.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have records of treatment for his arthritis of the back, left knee, and left hip; residuals of a head injury; residuals of hard impact to the chest and side; or left leg disorder that are not associated with his electronic claims folder.

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

3.  The AOJ should also secure any outstanding, relevant VA medical records, to include records from the Martinsburg VA Medical Center dated since December 2012.

4.  After completing the preceding development, schedule the Veteran for a VA examination to determine the nature and etiology of any residuals of a head injury that are present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is needed.  

The Veteran is competent to attest to observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must first indicate if there are residuals of a head injury, to include a vestibular or a seizure disorder.

For each current residual of a head injury, the examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder had its onset in, or was caused by active service, to include the Veteran's in-service October 1966 motor vehicle accident.

5.  After completing the preceding development, schedule the Veteran for a VA examination to determine the nature and etiology of any arthritis of the back, left knee, and left hip that is present as well as any other disorder of the left leg.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is needed.  

The Veteran is competent to attest to observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must first indicate if the Veteran has arthritis in the back, left knee, and left hip.

For each diagnosis of arthritis, the examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder had its onset in, or was caused by active service, to include the Veteran's in-service October 1966 motor vehicle accident.

Also, the examiner must identify all left leg disorders other than arthritis.  The examiner should specifically indicate whether the Veteran has gout that affects his left leg.

For each currently diagnosed disorder, the examiner must provide an opinion as to the following questions:

a)  Whether it is at least as likely as not (a 50 percent or greater probability) that the disorder had its onset in, or was caused by active service, to include the Veteran's in-service October 1966 motor vehicle accident.

If the examiner finds a gap in time between service and the diagnosis of any disorder significant, the examiner should explain why this is the case.

b)  If the examiner finds that arthritis of the back, left hip or left knee is related to service, is it at least as likely as not (a 50 percent or greater probability) that a left leg disorder was caused by any diagnosed arthritis of the back, left knee, or left hip.

c)  If not, is it at least as likely as not (a 50 percent or greater probability) that the disorder was aggravated by any diagnosed arthritis of the back, left knee, or left hip.

6.  After completing the preceding development, schedule the Veteran for a VA examination to determine the nature and etiology of any residuals of a hard impact to the chest and side that are present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is needed.  

The Veteran is competent to attest to observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must first indicate if there are residuals of a hard impact to the chest and side, to include diverticulosis.

For each current residual of hard impact to the chest and side, the examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder had its onset in, or was caused by active service, to include the Veteran's in-service October 1966 motor vehicle accident.

7.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






